            Case 2:19-cv-02783-CDJ Document 12 Filed 10/06/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                        :
    Plaintiff,                              :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-CV-2783
                                            :
DEL CHEVROLET, et al.,                      :
     Defendants.                            :

                                           ORDER

       AND NOW, this 6th day of October, 2020, upon consideration of Plaintiff Stanley E.

Kornafel’s “Complaint” (ECF No. 8), docketed as a “Petition for Relief from the District Court’s

19-cv-2783 Order of the Case Matters of June 28, 2019 (Attached) and All Previous Claim and

District Court Orders Regarding the Matters with Del Chevrolet and All Courts,” which the

Court has construed as a Motion for Relief from Judgment Pursuant to Federal Rule of Civil

Procedure 60(b), and Kornafel’s “Addemdum [sic] to Complaint” (ECF No. 9) it is ORDERED

that the Motion is DENIED.

                                            BY THE COURT:


                                            /s/ C. Darnell Jones, II
                                            C. DARNELL JONES, II, J.
